COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Kristen Pullen v. Jarvis Richardson and Office of the
                             Attorney General of Texas

Appellate case number:       01-17-00701-CV

Trial court case number:     2015-21621

Trial court:                 246th District Court of Harris County

        Appellant, Kristin Pullen, has filed a notice of the appeal of the trial court’s “Order
in Suit Affecting the Parent-Child Relationship,” signed on June 16, 2017. On January
25, 2018, we abated this appeal and remanded the case to the trial court for the court to
file findings of fact and conclusions of law. The trial court clerk has filed a supplemental
clerk’s record containing the trial court’s findings of fact and conclusions of law, signed
on January 25, 2018. Accordingly, we REINSTATE this case on the Court’s active
docket.
      Appellant’s brief is due to be filed within thirty days of the date of this order.
See TEX. R. APP. P. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually        Acting for the Court

Date: February 27, 2018